DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 1, 3-5, 10, 12, and 18-20 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/28/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and Huber. The applicant argues that Singleton does not disclose passages defined through the bottom rim. The applicant is correct that this feature is not disclosed in Singleton, however Huber teaches a bottom rim with passages defined therethrough (see fig. 1A).
Applicant’s arguments, see Remarks, filed 6/28/2022, with respect to claims 18-20 have been fully considered and are persuasive.  The 103 rejection of claims 18-20 has been withdrawn. However the claims remain indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12:
	Line 27 refers to “the body.” There is insufficient antecedent basis for this limitation and it is not clear if it is intended to refer to the “frame” or if it is a different feature. 

Claim 13-17 are indefinite as they depend from an indefinite claim. 

Regarding Claim 18:
	The claim states a “temporary sediment retention system comprising a plurality of exchangeable base portion…” This limitation renders the claim indefinite because it is not clear if the claim is intended to be directed to a kit comprising a plurality of exchangeable base portions or if the system has a plurality of exchangeable base portions somehow connected such that there is always at least two base portions (a plurality) as part of the system. The claim further refers to “a selected base portion of the plurality of exchangeable base portions.” It is therefore not clear how the “plurality” of base portions are part of the system if only one is selected. The limitation of “a plurality of exchangeable lower cover portions” is indefinite for the same reason.
Claims 19 and 20 are indefinite as they depend from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) in view of Singleton (US 2014/0154018, hereafter referred to as ‘018) and Huber (US 2018/0195288).



Regarding Claim 1:
	Singleton teaches the temporary sediment retention assembly for removing sediment and debris from water entering an inlet of a storm water drainage system, comprising: a frame having a plurality of passages defined therethrough (radially spaced openings or passages) and configured to engage and substantially cover the inlet (seat upon most drop inlets), the frame including an upper portion (upper end) and base (lower end with rim) formed with or connectable to the upper portion, the base having a configuration selected for substantially corresponding to a configuration of the inlet of the storm water drainage system so as to cooperatively engage and seat upon the inlet of the storm water drainage system (seat upon the inlets) (se col. 3 lines 11-26), wherein passages of the plurality of passaged extend in the upper portion and wherein the base extends outwardly from the upper portion (see fig. 3); and a cover (filter cover) including a plurality of sections of filter material, the cover having an upper portion (domed top) with a configuration substantially corresponding the upper portion of the frame (sized and shaped to conform to the silt guard), and a lower portion (skirt portion) that is designed or adaptable to correspond to or fit over the configuration of the base such that the lower portion of the cover extends outwardly over at least a portion of the base (see col. 3 lines 38-44), wherein the one or more sections of filter material comprise at least a first section of filter (skirt portion) material with a plurality of openings of a first apparent opening size selected to facilitate substantial sediment retention (blocking the passage of silt and debris), and at least a second section of filter material (domed top) with a plurality of openings of a second apparent opening size selected to facilitate substantial release of water or other liquid therethrough (enables rain and runoff water to pass therethrough) (see col. 4 lines 4-8). Each section of filer material both retains sediment and allows water to flow through, the claim does not require the first and second apparent size to be different.
	Singleton does not teach at least two section of the plurality of section of filter material are detachably connected to each other or that the base includes passages of the plurality of passages.
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220) configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Huber teaches a retention assembly comprising a frame having an upper portion and a base portion, the frame having a plurality of passages, wherein passages of the plurality of passages extend in each of the upper portion and the base portion (see fig. 1).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton (making the one or more sections detachably connected to each other) because it is the simple addition of a known reinforcing means to a known filter material, obviously resulting in secure attachment between the filter sections. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). Singleton, as modified, and Huber are analogous inventions in the art of filters. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the passages of Huber to the base portion of Singleton because it allows fluid to flow through the base (skirt) (see Huber para. 104) and it is the simple addition of a known feature to a known device, obviously resulting in fluid flowing through the base (rim ) of Singleton with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 2:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, further comprising a plurality of retention portions (pockets) connected to the cover adjacent the lower portion thereof and configured to receive ballast (dirt or stone) therein to help substantially secure the frame in a seated, covering alignment over the inlet of the storm water drainage system (see Singleton col. 3 lines 48-53).

Regarding Claim 3:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein the plurality of sections of filter material comprise a upper section (domed top) including the section of filter material that facilitates substantial water release therethrough, at least one intermediate section (skirt portion) extending along an upstanding side wall portion of the frame and configured with a selected apparent opening size, and a lower section including the section of filter material that facilitates substantial sediment retention and which is adaptable to fit over and receive varying construction, shape, or configuration bases that are connectable to or formed with the frame (see Singleton col. 3 lines 38-45, col. 4 lines 4-8).

Regarding Claim 4:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein each section of filter material of the plurality of sections of filter material extends vertically along the upper portion of the frame and extends horizontally substantially around a peripheral edge of the frame (covers the body portion, sized and shaped to the silt guard) (see Singleton col. 3 lines 38-42).

Regarding Claim 5:
	Singleton teaches the temporary sediment retention assembly of claim 4.
	Singleton does not teach wherein respective opening sizes of the one or more sections of filter material increase, decrease, or change based on their vertical positions along the rigid frame
	‘018 teaches a sediment/silt retention assembly wherein respective opening sizes of the plurality of filter material sections increase, decrease, or change based on their vertical positions along the rigid frame (see para. 0005, 0008).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to change the respective opening size in a vertical direction on the filter cover of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005).

Regarding Claim 6:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 2, wherein the plurality of retention portions includes a plurality of receptacles (pockets) connected to or formed with the bottom portion of the cover (ring is applied to the skirt portion) and each configured to receive a ballast material to help to substantially secure the cover or rigid frame (see Singleton col.3 lines 46-53).

Regarding Claim 7:
	Singleton teaches the temporary sediment retention assembly of claim 1.
	Singleton does not teach one or more releasable connecting portions configured to releasably couple the one or more sections of filter material.
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220)  configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton because it is the simple addition of a known reinforcing means to a known filter material, obviously resulting in secure attachment between the filter sections. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 9:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein the upper portion of the rigid frame comprises a generally dome shaped construction or configuration (see Singleton col. 3 lines 31-33).

Regarding Claim 10:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1.
	Singleton does not teach wherein one or more openings of the first filter material that facilitates substantial sediment retention have an apparent opening size of 500 pm or less, and one or more openings of the second filter material that facilitates water release have an apparent opening size of 500 pm or more. Singleton further teaches that the openings are sized to retain dirt and pass water (see col. 5 lines 1-8).
	‘018 teaches a silt retaining filter material with multiple opening sizes for different types of flow (see para. 0025, 0026).
	Singleton and ‘018 are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art to use two opening sizes in the filter material of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005). It would further have been obvious to one skilled in the art to adjust the vertically lower opening size to 500 µm or less and the vertically higher opening size to 500 µm or more because it is known to adjust the size of the opening based on the desired silt retention and flow rate (see ‘018 para. 0025) and through routine experimentation one skilled in the art would have found appropriate opening sizes. 

Regarding Claim 11:
	Singleton teaches the temporary sediment retention assembly of claim 1, wherein the base is shaped, dimensioned, or configured to correspond to engage and seat upon the shapes, dimensions, or configurations of various inlets (to adapt to seat upon inters of varying sizes) (see Singleton col. 3 lines 14-21).

Regarding Claim 12:
	Singleton teaches the temporary sediment retention assembly for removing sediment from water entering storm water drainage systems, comprising: a substantially rigid frame with a plurality of openings (spaces opening or passages) defined therethrough and configured to seat over and substantially cover various sized, shaped or configured inlets of the storm water drainage system (adapt to seat upon varying size inlets), the frame including an upper portion (upper end), and base (lower end and rim) formed with or connectable to the upper portion at or adjacent a lower end of the upper portion, the base having a construction, shape, or configuration corresponding to a size, shape, or configuration of a selected inlet of the storm water drainage system (adapt to seat upon varying size inlets) (see col. 3 lines 11-26) wherein opening of the plurality of opening extend in the upper portion (see fig. 3); and a cover (filter cover) configured to be received over and at least partially seat upon the rigid frame, the cover comprising: a top cover portion (domed top) comprising at least a first filter material having a plurality of openings with a first opening size that facilitates substantial storm water release therethrough, the top portion being shaped, dimensioned, sized, or configured to correspond to and be at least partially received over the upper portion of the frame; a bottom cover portion (skirt portion) comprising at least a second filter material with a second opening size that facilitates substantial sediment retention from water passing therethrough, the bottom cover portion being adaptable to correspond to the construction, shape, or configuration of the base of the frame so as to engage and substantially cover the base for filtering water passing through the base (sized and shaped to conform to the silt guard) (see col. 3 lines 38-45, col. 4 lines 1-8); and a plurality of retention portions (pockets) arranged along the bottom cover portion and configured to substantially secure the cover in a filtering position seated over the body and to help to substantially secure the temporary sediment retention assembly in place over the selected inlet of the storm water drainage system (see col. 3 lines 45-52).
	Singleton does not teach that the bottom cover portion is detachably connected to the top cover portion or that the retention portion is detachably connected along the bottom cover portion or that opening of the plurality of openings extend in the base.
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220) configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Huber teaches a retention assembly comprising a frame having an upper portion and a base portion, the frame having a plurality of passages, wherein passages of the plurality of passages extend in each of the upper portion and the base portion (see fig. 1).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton and the bottom and retention portions of Singleton (making the one or more sections detachably connected to each other) because it is the simple addition of a known reinforcing means to a known filter material, obviously resulting in secure attachment between the filter sections. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). Singleton, as modified, and Huber are analogous inventions in the art of filters. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the passages of Huber to the base portion of Singleton because it allows fluid to flow through the base (skirt) (see Huber para. 104) and it is the simple addition of a known feature to a known device, obviously resulting in fluid flowing through the base (rim ) of Singleton with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).


Regarding Claim 13:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 12, the retention portions comprising a plurality of receptacles (pockets) connected to or formed with the bottom portion of the cover and configured to receive a ballast (dirt/stone) material to help to substantially secure the cover over the frame (see Singleton col. 3 lines 48-52).

Regarding Claim 14:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 12, wherein the shape of the selected inlet comprises one or more rounded (circular bottom rim) or polygonal shapes (see Singleton col. 3 lines 11-13).

Regarding Claim 15:
	Singleton teaches the temporary sediment retention assembly of claim 12.
	Singleton does not teach wherein one or more openings of the at least one filter material that facilitates substantial sediment retention have an apparent opening size of 500 pm or less, and one or more openings of the at least one filter material that facilitates water release have an apparent opening size of 500 pm or more. Singleton further teaches that the openings are sized to retain dirt and pass water (see col. 5 lines 1-8).
	‘018 teaches a silt retaining filter material with multiple opening sizes for different types of flow (see para. 0025, 0026).
	Singleton and ‘018 are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art to use two opening sizes in the filter material of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005). It would further have been obvious to one skilled in the art to adjust the vertically lower opening size to 500 µm or less and the vertically higher opening size to 500 µm or more because it is known to adjust the size of the opening based on the desired silt retention and flow rate (see ‘018 para. 0025) and through routine experimentation one skilled in the art would have found appropriate opening sizes. 

Regarding Claim 16:
	Singleton teaches the temporary sediment retention assembly of claim 12, wherein the base includes one or more movable portions (the device is temporary therefore the entire device is movable) or that are configured to extend coverage (the rim extends coverage) of the temporary sediment retention assembly to overlap and cover additional areas and substantially eliminate gaps in coverage over the inlet through which sediment or debris can pass (see col. 3 lines 11-23).

Regarding Claim 17:
	Singleton teaches the temporary sediment retention assembly of claim 12, wherein the base is exchangeable with an alternate base selectively connected to the lower end of the upper portion of the frame, wherein the base and the alternate base comprise different geometries (the rim can have multiple different configuration. Each configuration would be a different base with a different geometry) (see col. 3 lines 11-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) and Singleton (US 2014/0154018, hereafter referred to as ‘018) and Huber (US 2018/0195288) as applied to claim 1 above, and further in view of Trangsrud (USPN 7,300,573).

Regarding Claim 8:
	Singleton teaches the temporary sediment retention assembly of claim 1.
	Singleton does not disclose the lower portion of the cover includes an elastic material or cinching material along a lower edge portion thereof and which is adapted to enclose the lower edge portion of the cover about the base of the frame.
	Trangsrud teaches a temporary sediment retention assembly comprising an elastic material (elastic bands 55) or cinching material along a lower edge portion of a filter cover (silt barrier material 40) and which is adapted to enclose the lower edge portion of the cover about the base of the frame (securing the barrier to the frame) (see col. 3 lines 30-40).
	Singleton and Trangsrud are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the elastic material of Trangsrud to the lower edge of the cover of Singleton because it is the simple addition of a known attachment means to a known device, obviously resulting in the cover being releasably attached to the frame with an expectation of success (see Trangsrud col. 3 lines 30-40). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/4/2022